Citation Nr: 1042864	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-03 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether a substantive appeal was timely filed for the claim 
seeking an increased rating for the service-connected hernia 
disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to November 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.

The  issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
an acquired psychiatric disorder, to include 
schizoaffective disorder, psychotic disorder, depression 
and anxiety, has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD and bipolar disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was notified of the rating decision denying an 
increased rating for his service-connected hernia disability in 
October 2007.

2.  The Veteran submitted a timely notice of disagreement and the 
RO issued a Statement of the Case in March 2009.

3.  The RO received a VA Form 9 from the Veteran in August 2009, 
more than 60 days after the issuance of the Statement of the Case 
and more than one year after the October 2007 rating decision.

4.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.


CONCLUSION OF LAW

The Veteran has not submitted a timely Substantive Appeal with 
regard to the October 2007 rating decision which denied an 
increased rating for a service-connected hernia disability, nor 
has he submitted a timely request for extension of the time limit 
for filing the substantive appeal.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the matters the Board must address is which issues are 
properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an 
appeal to the Board must be initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal after a statement of 
the case (SOC) is furnished to the claimant.  In essence, the 
following sequence is required: There must be a decision by the 
RO, the claimant must express timely disagreement with the 
decision (NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

A substantive appeal consists of a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a claimant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
Veteran or within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever comes later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and the 
date of mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely filed.  
38 U.S.C.A.  § 7105; 38 C.F.R. § 20.302(b)(1).  This may be 
extended for a reasonable period on request for good cause shown.  
38 C.F.R. § 20.303.  An RO may close an appeal without notice to 
an appellant for failure to respond to an SOC within the period 
allowed.  See 38 C.F.R. § 19.32 (2010).

In this case it appears that the Veteran filed a claim for an 
increased rating for his service-connected hernia disability in 
March 2007.  The RO denied the claim in October 2007 and the 
Veteran submitted a timely NOD.  The RO issued the SOC in March 
2009; however, the Veteran did not submit a substantive appeal or 
VA Form 9, until August 2009, more than one year after the 
issuance of the rating decision and more than 60 days after the 
issuance of the SOC.  Additionally, the Board considered whether 
the Veteran filed a timely request for an extension of the time 
limit to file a substantive appeal.  VA regulations specifically 
state that a request for an extension of the 60-day period for 
filing a substantive appeal must be in writing and must be made 
prior to expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  A review of the claims file 
shows that the Veteran did not file a document that can be 
construed as a timely request for such an extension prior to the 
expiration of the period for filing a timely substantive appeal.  
Therefore, the Board finds that the Veteran did not submit a 
timely request for an extension of the time limit for filing a 
substantive appeal.  Therefore, the August 2009 substantive 
appeal is not timely and consequently, the October 2007 rating 
decision is final and as such, the Board does not have 
jurisdiction to consider the increased rating claim.  The appeal 
as to this issue is dismissed.

ORDER

The VA Form 9, filed in August 2009 for the claim seeking an 
increased rating for a service-connected hernia disability, was 
not timely, and the appeal is denied.


REMAND

The Veteran filed a claim seeking service connection for PTSD.  
In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which redefined the concept of what issues are 
encompassed in a service connection "claim" filed by a 
claimant.  In Clemons, the Court held that the scope of a claim 
must be understood from the viewpoint of a lay claimant who may 
not be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a claim 
is paramount to construing its breadth."  The Court also cited 
the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), 
which held that VA must apply a "sympathetic reading" to a lay 
person's pleadings with attention focused upon the symptoms the 
claimant is attempting to service connect.

Over the course of the Veteran's lifetime he has been diagnosed 
with schizoaffective disorder, psychotic disorder, depression, 
anxiety, bipolar disorder and PTSD.  Unfortunately the diagnosis 
of schizoaffective disorder, psychotic disorder, depression, and 
anxiety are not before the Board at this time because the RO 
denied service connection for these issues in August 2000, and 
while the Veteran has filed a request seeking to reopen these 
service connection claims, the RO has yet to address his request.  
Thus, the claim seeking service connection for an acquired 
psychiatric disorder, to include schizoaffective disorder, 
psychotic disorder, depression, and anxiety has been referred 
back to the RO for development, to include the issuance of proper 
VCAA notice informing the Veteran of the criteria necessary to 
reopen finally adjudicated claims.

Since the issues of PTSD and bipolar disorder have not been 
subject to a final RO decision, per the holding in Clemons, the 
Board has reframed the issues as entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD 
and bipolar disorder.  Unfortunately, before the Board can issue 
a decision on this claim, additional development must be 
completed.

First, it appears that in VA outpatient treatment records dated 
August and September 2004, the Veteran alleged that he was 
sexually assaulted during service.  Why he did not cite this fact 
earlier is unclear based on the evidence of record (and places 
into question the Veteran's overall credibility with the Board).  
In any event, under  § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010).  

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a 
PTSD claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  In this case, 
it does not appear that appropriate notice has been sent or that 
any effort has been made to verify the Veteran's sexual assault 
stressors.

In addition, the Veteran indicates that he was treated by VA 
facilities in the late 1970s and 1980s.  It does not appear that 
the records from this timeframe have been obtained.  In addition, 
the Veteran and other medical records refer to a Dr. J.B., a 
private provider; however, these records have not been obtained 
for review.  

Finally, while it appears that some records from Dr. B.J.S. have 
been obtained, it does not appear that all treatment records have 
been associated with the claims file as a letter dated July 2007 
states that he has treated the Veteran since 1981.  The claims 
file does not include treatment records dating back to that time 
frame.  Accordingly, on remand, attempts should be made to obtain 
all of the outstanding records for review. 

Beyond the above, the Board must note that the Veteran's 
statements regarding treatment have not always been consistent.  
The Board will make one final effort to obtain all pertinent 
medical records, however, the Veteran himself should make every 
effort to obtain these records himself, or to inform the RO that 
the records are not available (or that he was mistaken regarding 
his recollection of treatment).  It is important for the Veteran 
to understand that the duty to assist is not a one-way street. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria 
to substantiate a claim based on in-service 
personal assault.  This should include notice 
that in-service personal assault may be 
corroborated by evidence from sources other 
than the service records.  Examples of such 
evidence as listed in 38 C.F.R. § 3.304(f)(3) 
should be provided and the Veteran should be 
invited to submit lay or other evidence in 
support of his claim.



2.  Obtain all VA treatment records dated 
since 1977, if any, that have not already 
been associated with the claims file.  All 
attempts to obtain the records should be 
documented in the claims file.

3.  Obtain appropriate consent and release 
forms from the Veteran and attempt to obtain 
and associate with the claims file all 
treatment records from Dr.  B.J.S. dated 
since 1981 and records from Dr. J. B., dated 
since 1979.  The RO should emphasize that 
copies of the actual records must be 
submitted and that dates and summaries of 
treatment are not sufficient for VA rating 
purposes.  Document all attempts to obtain 
such records.  If unable to obtain the 
treatment records, inform the Veteran and 
request that he obtain and submit them.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence obtained 
after the last statement or supplemental 
statement of the case (SSOC) was issued.  If 
the benefit sought on appeal remains denied, 
furnish the Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


